 Case 3:20-cv-00522-N-BT Document 10 Filed 08/10/20      Page 1 of 1 PageID 46



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION
ROBERT D. LOCKWOOD,            §
         Plaintiff,            §
                               §
v.                             §   NO. 3:20-cv-522-N (BT)
                               §
LORIE DAVIS, Director, TDCJ-CID§
         Defendant.            §

                                    ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

      Signed this 10th day of August, 2020.



                               _________________________________
                               DAVID C. GODBEY
                               UNITED STATES DISTRICT JUDGE
